ORDER
Orr, J.
For the Court
The record on appeal regarding defendant’s first assignment of error reflects conflicting evidence as to: (1) whether defendant was custodially interrogated in the police car by Detective Sanders without being advised of his constitutional rights pursuant to Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694 (1966), and (2) whether defendant invoked his right to counsel in the police car thereby rendering his subsequent waiver of rights at the police station during his interview with Detectives Bissette and Lyles involuntary unless defendant reinitiated conversation pursuant to Edwards v. Arizona, 451 U.S. 477, 68 L. Ed. 2d 378 (1981).
The superior court’s order contains no findings of fact resolving these conflicts in the evidence. We, therefore, remand to the superior court for a hearing on this matter and for additional findings of fact. The additional findings of fact, together with any amended conclusions and the order along with a transcript of the additional evidence, shall be certified to this Court forthwith and shall be treated as an addendum to the record. Copies shall be forwarded to all parties for such further proceedings, if any, in this Court as may then be ordered.
It ip so ordered.
Remanded to the Superior Court, Wake County, for further proceedings consistent with this order.
Done by the Court in Conference this 3rd day of April 1996.